Earl Warren: Number 416 -- Number 363 rather, United States, Petitioner, et al., versus Southwestern Cable Company, et al., and Number 428, Midwest Television, Incorporated, et al., Petitioner, versus Southwestern Cable Company, et. al. Mr. Geller, you may now proceed with your argument.
Henry Geller: Mr. Chief Justice, may it please the Court. This case involves the impact of community antenna television on television allocations throughout the United States and of the FCC's jurisdiction to regulate CATV in order to preserve local television service. The issues in the case, the Commission's jurisdiction over CATV and its jurisdiction to inter relief order involve construction of the Communications Act of 1934 but the background facts are very important and I would like to go over them first. Now, the Commission and the Congress have long had a policy of local television service, of service coming from local sources rather emanating from just a few large metropolitan areas. The Commission, therefore, has devised a nationwide cable of TV assignments, assigning channels to hundreds of communities and specifying the heights and powers of the stations. The purpose of this plan is to get local service. To give an example that would be applicable in this case, the Commission could have given the Los Angeles stations a heightened power that was so great that they will put a very good signal in the San Diego even though it's a 120 miles away. And then the people in San Diego will get a great deal of service from Los Angeles but it would not be local service. It would not be service geared to serving the needs and interests of San Diego, its ministers, its schools, its politicians, its issues. So what the Commission has done is to specify heightened power in Los Angeles that results in the Los Angeles' signals being weak when they arrive in San Diego, so that you can have San Diego station. And this is not just the Commission policy but I say this is a congressional policy embodied in Section 307 (b) of the Act. And now, to achieve this plan, the Commission has made use of 12 VHF channels, the Channels 2 to 13 and 70 UHF channels, Channels 14 through 83. But in the 1958, the UHF channels run into difficulty when they went into operation. A number of them went off the air, the stations, people were not buying UHF sets and entrepreneurs were not entering UHF Broadcasting. The Congress in 1962, to deal with this situation and at the urging of the Commission, passed the All Channel Television Receiver Law, which in effect specifies that all sets ship and interstate commerce shall be capable of receiving UHF. And the reason why Congress said it was doing this is that it had to make UHF viable. It was the only way to get this nationwide system of local television outlets and possibly afford the network. And we are getting the benefits of that law. There has been a great surge in interest in UHF. Stations are coming on the air particularly in the major markets and we are getting the additional outlets and they added competition. Now, what this case is all about really is the impact of community antenna television on this congressional and commission plan of local service. And it's not all one way. CATV can be helpful. It can bring service to areas that do stand badly in the need of it. As it develop originally, the CATV operator would go out to a -- put a tall antenna on a high mountain, get the signals that were available there. Very often local signals and bring them down in the community that was in the valley and therefore, it wasn't getting any service or they will go out pretty far away from the town, put up again a tall antenna and get the signals, amplify them. And bring them back to a town that was just too far away from a major population center and as a result, it was getting maybe only one or two signals. And the Commission believes that's in the public interest and it's facilitated that with microwave brands. When it looked at this problem in 1959, for the first time it found that CATV had little and no adverse impact in the public interest. But when it looked again in the 1960, CATV began undergoing a phenomenal growth pattern. And that growth pattern began to threaten the entire allocations plan of local service and raised a serious, a particularly serious threat in two instances. One is the TV station serving a sparse population and the other is the instance of the new UHF stations that I mentioned that are going on the air in these major markets. Now, I think I can illustrate the problem in the first instance by a specific case, a case called Carter Mountain that was decided in the D.C. Circuit. In Carter Mountain, you had a station in Riverton, Wyoming serving a very sparse population and CATV assistance begins springing up throughout its service area and these systems did not carry the local station. All they brought in was a service from Denver, Colorado hundreds of miles away. The subscriber set to get his service of his cable going into the back of the set and when the local station wasn't on that cable, it was cut off from access to this audience, its own local audience and that's patently destructive, the Commission found, of local broadcasting. There was a second factor here and that is even if this local station had been carried, the CATV system was duplicating its programs. As the Court notes from the case to follow, CATV presently stands outside the competitive TV programming distribution market. The local station bids for its programming and getting exclusive. Under the antitrust laws or under Communications Act Policy, reasonable exclusives are permissible. The CATV stands outside that structure. As a result, if the local station is presenting Bonanza, let's say at 9:00, the CATV can be bringing Bonanza in from Denver at 9:00 and you're cutting the audience for this program in hafting. An audience is what the local stations sells, to get revenues from advertisers in order to support this local operation. The Commission found that if CATV continues to grow this way without any conditions, it would mean the demise of this local station and the Court of Appeals found that that holding was amply justified by the record. The Commission further found that if that happened, it would not be in the public interest for three reasons. CATV service is just not a substitute for local service for these three important reasons. First, the CATV does not serve the people in the local area. It cost $3,000 to $4,000 in mile to string cable and as a result, it doesn't go out to the rural areas. It's confined just to the built up areas in the city. In Carter Mountain, this meant that of 74,000 people, 40,000 of them would be left without any service and that clearly is not in the public interest, for some people to get service at the expense of those in the rural areas getting none. Second, CATV is a form of pay TV and there are some people who cannot afford to pay so once again they wouldn't be getting service. And third and very important, it is not local service. It's always been brought in is Denver signals and they do not service in outlet for local expression for Riverton and so you would have a complete frustration of this congressional plan of local service. Now, to deal with this in view of the trends as phenomenal growth factor, the Commission devised two reasonable rules: the first is that the local station be carried so it has access to its own local audience. And the second rule --
Abe Fortas: The local station. What? I'm sorry.
Henry Geller: That the local station be carried, Mr. Justice Fortas, that it get on the cable so that it has access to its own local audiences, I said. The second is the same-day non-duplication rule and this was that the CATV system affords same-day non-duplication protection to the programs of the local station. As the Court probably knows, network programming is distributed on a fairly simultaneous nationwide basis. In this same-day non-duplication requirement therefore affords a great deal of protection to the network programming and that's a very important basis of the local operation. Now, these -- I should point out that this allows the CATV to continue its valuable supplementary service, they continue to bring in the Denver signals that are not -- the programming is not there already. Now, these rules as carried in non-duplication rule were adopted by the Commission after a lengthy rule-making proceeding in 1965 in a report called the First Report and they are made applicable at that time to Microwave Service Systems. Our jurisdiction to regulate the Microwave Service CATV system is not challenged here. In another rule-making proceeding, culminated in 1966 in the Second Report, we made the same carriage in non-duplication rules applicable and now to the non-Microwave Service System, the so called “off-the-air service system” and of course, our jurisdiction to do that is being challenged. Now, the Second prop --
Speaker: What was the year of that Second Report?
Henry Geller: 1966. March 17th, 1966. And now, the second problem that arose is I say concerned the new UHF Stations that were coming on the air in these major markets. CATV in a revolutionary new development began going into areas that were unlike Riverton these areas had plenty of service: Baltimore, Philadelphia, Cleveland, Sacramento, San Diego, they had all the network service. And what CATV proposed to bring in to these areas were the New York independence. An “Independent” is a station that is not affiliated with any network. They would propose to bring in the three New York independents into Philadelphia or the three Los Angeles independents into Sacramento or into San Diego. And it proposed to do so with very large scale operations: 12 channel systems, 20 channel systems proposed for the future, $37 million with the operation proposed in Philadelphia. Now, coming on the air, in the same major markets are the UHF stations and they are going to be independent in nature also. For example, there are three UHF stations that are going to be independent on the air now in Philadelphia. The audience for this non-network, this independent programming is limited. Most of the people in the evening hours watch network programming and only the time the Second Report to figure was only 10% of the people turned away from the popular network programming to watch the non-network shows. Now, without CATV bringing in these outside signals, the local UHF stations going on the air would have that audience to themselves. With CATV, the audience is being fractionated. It's limited and it's being split between the signals coming from New York and Los Angeles or in the local UHF one. And the question --
Potter Stewart: That is the non-network audience?
Henry Geller: That's correct.
Potter Stewart: The 10%, it's non-network in that?
Henry Geller: Exactly. They would be fractionated. It gets even more serious than that because even when you bring in the network programming station, that is a network affiliated station, 45% of its programming is non-network and you again get a fractionalization from that. And the question before the Commission was what would be the effect to fractionating this limited audience on these UHF stations. Now, the Commission in the Second Report said it did not know the answer because the answer depended upon how large the CATV systems would grow in these major markets. But it did hope that if their growth was of a higher order or substantial 50% or more that they would cripple UHF and that the Commission went on to hold that that would not be in the public interest.
Abe Fortas: And maybe that crippled the networks.
Henry Geller: The network programming, the same-day non-duplication requirement works. They're had afford substantial protection and so there is not a problem as much of a problem in that area. It's with the independent, Mr. Justice Fortas, that the problem really becomes a queue.
Abe Fortas: Well, maybe.
Henry Geller: The Commission have thought this was a most serious problem for -- because again what you have here, if they should drive UHF stations off the air, this independents, would be that Philadelphia would be getting service from New York and it wouldn't again be local service. You would have the television structure dominated by stations --
Abe Fortas: What do -- what do you require in this local service business? How much time you require of a local station? Does that devote of -- how much of its time does the network affiliate have to devote to what you call and I trust not whimsically local matters.
Henry Geller: There is no specific requirement and no rigid rule. On the average, Your Honor, the figure is 16% per network affiliate station.
Abe Fortas: But this is just part of their programming that they submit in order to get a license?
Henry Geller: And to get renewed.
Abe Fortas: And how's that 16% broken down?
Henry Geller: You can see the breakdown of it, Your Honor, in the magazine, Television Magazine in August of 1967 breaks into the various categories. I think 40% of it was news. I think 14% would --
Abe Fortas: 40 % local news.
Henry Geller: Of the local.
Abe Fortas: Of the 16%?
Henry Geller: Of the 16% was news; I think about 12% was entertainment. I think about 5% was discussion. I'm relying on my memory and I would refer you to Television Magazine which took a sample and broke it down.
Abe Fortas: So that includes the local advertising?
Henry Geller: I beg your pardon?
Abe Fortas: Is that include the local commercial --
Henry Geller: Oh! No, sir. No, we're not talking about the programming and it is 16% but it's broken to various categories.
Abe Fortas: So, it's a 16% segment that all this is about in protecting that?
Henry Geller: Yes, but it's extremely important segment. We do want the politician to be able to have access to these independent stations to the -- for another outlet to reach the people. To whatever extent, we want the people to hear discussion of controversial issues. The sum total of all these stations for example in Philadelphia before the three VHFs and the three UHFs, adds up to informing Philadelphia better each of one them, and we don't want --
Abe Fortas: Do we have before us -- we don't have before us a substance of these regulations anyway, do we?
Henry Geller: No, you do not but --
Abe Fortas: This is your power to do them?
Henry Geller: And that is correct. But to understand -- we believe to understand both issue in this case, I believe that it is important to understand the basis of them. Now, the second reason --
Potter Stewart: So one of the impact, not only upon this 16% devoted by network stations to local programming that we also have, do we not, the impact upon the non-network stations that are 100% applied (Voice Overlap)?
Henry Geller: You're quite right on that. For example, in this community WTTG's local programming is 30%. It's a non-network station that devotes 30% of its time and you're quite right, Mr. Justice Stewart that that is a very, very important one since the local -- since the non-network station is bound to devote more time to local programming. The second, the Commission found that again, it would not be in the public interest because CATV was a former pay TV and there are people who are too poor in these ghettos and other places to afford it so that some people would not be getting the independent service at all. And finally, the people who were living in the outlying areas, in the rural areas, surround these towns like Sacramento and San Diego, Philadelphia, they also would not be getting service, the independent service, because the CATV would not go out. Now, to deal with this problem in the Second Report, the Commission developed its major market policy and that policy states that in the top 100 markets where independent UHF Television was most likely to develop, the CATV system which propose to commence operation with distant signals, that signals carried beyond their Grade B contour which is normally the furthest point of acceptable service. That any CATV proposing to begin operation with such signals should not do so before the Commission in an evidentiary hearing had established that that would be consistent with the public interest with UHF Broadcasting. The Commission felt this was a reasonable way to proceed because it was trying to get the facts in depth as the CATV penetration and other factors and it was trying to get them before it was too late before the CATV would become entrenched. This main rule is in 1107 of the Commission's rules. Another rule, 1109 is the one that's involved in this case. The Commission found that you could get exactly the same public interest question raised even though a signal was not being carried beyond its Grade B contour and this is the so-called “area of overlapping B contours”. And I think I can illustrate it best by Baltimore, Washington. The Washington stations place a Grade B signal over Baltimore. But they are not watched to any great extent in Baltimore. People in Baltimore tend to watch the much stronger Baltimore signals. But if you have a CATV operating in Baltimore and it is carrying these Washington signals, it makes the signals exactly the same. It strengthens them and now there's no difference at all technically between Washington and Baltimore. So, you have the three Washington independents being brought into Baltimore and you have the exactly the same public interest question. What's the effect of that under the development of the Baltimore UHF station? Now, the Commission said it would treat this problem when it arose under petition, bringing it to its attention under 1109 and would hold the same evidentiary hearing before the commencement of the service. Now, there is one other facet of 1109 that's applicable here. The Commission grant brought it in all the existing stations, all existing systems, excuse me. But if a system had just gotten under way and had just a few 100 subscribers, it clearly shouldn't grow from these few hundred to hundreds of thousands throughout the entire community until there had been a resolution of the same public interest question. And so, it set again that when this was brought to its attention under 1109, it would hold the hearing. And since that hearing is a complex economic one that would take considerable time, the Commission also said that it would consider on the pleadings awarding interim relief, holding the status quo because if the systems continue to grow while the hearing was going on, the Commission could be met by entrenchment and the Commission stressed throughout all these rules that once a CATV becomes entrenched, it cannot roll back the service. It cannot let the service get dug in. The people get to rely upon it and then try to yank it out wires and all, it's just not practical. Now, those are the policies that are involved here and they are specifically applicable to San Diego. In San Diego, what is happening is that from a 120 miles away, the Los Angeles signals are being brought in. There is plenty of service here in San Diego. There are all of the networks on VHF, one from T1. There is a UHF station that's independent that's gone on the air. There's a UHF permittee that has been granted and it has not yet on the air. There's also a UHF educational station. The CATV's have just gotten underway. A number of them, some of them begun in '63 but the penetration is very small. It is only 4.6% of the homes is the Grade A area, that is an area going out about 35 miles. But the potential for CATV was very large. It was 78% to 90% of the homes in that area and there was a fairly rapid rate to growth. So that the Commission said here is a classic case for the application of our major market policy. They're bringing in the Los Angeles signals that aren't viewed any great extent without CATV. They, therefore, designated the matter for evidentiary hearing and then they turned. And on the pleadings, the Commission turned to see how since they are holding an evidentiary hearing, how could they limit the growths. And looking at it, the Commission found that there are eight discreet islands of CATV activity.
Earl Warren: There were, what's that?
Henry Geller: Eight discreet areas or islands of CATV activity. The CATVs in San Diego were limited to specific areas, very concrete areas and the Commission said: “Fine, you can continue to grow in those areas. You can continue to access subscribers” but --
Abe Fortas: You mean those are subscriber areas.
Henry Geller: Yes, “but you cannot go beyond those areas with Los Angeles signals. You can continue your operation with Los Angeles signals only within these eight areas.” And this in effect allowed the Commission to be able to still make any decision they wanted to at the end of the hearing because it prevented the kind of all-out entrenchment, all-out growths that would have made the -- frustrated the very purpose of the hearing. At the same time, the Commission stressed, “It left the CATV systems fully viable.” The Commission here is the largest in the United States but the Commission also said if a wrong in the viability come back and tell us and we'll modify the Order. But it was a reasonable effort to hold the evidentiary hearing, at the same time, reasonably accommodate the CATV systems.
William J. Brennan, Jr.: This is your argument to the complaint, this was no hearing?
Henry Geller: Yes. We -- rather there was no evidentiary hearing, there was a full pleadings. There were no facts in dispute here and we say that we -- our action here was full and it was proper on the pleadings. And at page 147, you will see the very full opportunity. Page 147 of the appendix.
Potter Stewart: And the thinking was that if you hadn't done it this way at that time, by the time you've completed the full evidentiary hearing, the thing would have been out hand?
Henry Geller: That's right, that's exactly right.
Byron R. White: That might be ground for -- this was in effect an ex parte injunction, wasn't it?
Henry Geller: No, it was not ex parte. It was served upon them the request on the CATV systems. They responded fully. As I say at page 147, you see all the pleadings. It was not done with an evidentiary hearing. It was done on very voluminous written pleadings back and forth which did not put any issues that we say in dispute. All the crucial elements were there. The service coming in from Los Angeles which wasn't viewed very much, the fact of UHF activity, the fact of CATV had just gotten underway and only had 4.6 penetration --
Byron R. White: But you would -- would you contend that you could go through this kind of procedure prior to issuing a cease-and-desist order?
Henry Geller: No, we believe that in the cease-and-desist field, we would find very extraordinary circum --
Byron R. White: Yes, with all that requires the hearing?
Henry Geller: The cease-and-desist?
Byron R. White: Yes.
Henry Geller: There is a hearing when there is --
Byron R. White: So you -- you concede there was not a hearing here.
Henry Geller: Absolutely. We -- which the second issue in the case contend that it was not necessary. We were not engaged in enforcement proceeding.
Earl Warren: We'll recess now, sir.